El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 12 de noviembre de 1923 falleció Catalino Berríos, de estado casado con Primitiva Espinosa. Esta, en enero 24 de 1924, se dirigió a la Corte de Distrito de Humacao pidiéndole que la declarara única y universal heredera de *308su esposo, porque a la fecha de su fallecimiento no dejó descendientes ni ascendientes, hermanos ni sobrinos. Ini-ciado el procedimiento, comparecieron en él para oponerse Ricardo y Martín Berrios, parientes en sexto grado de Ca-talino. Pidió la promovente que la oposición fuera deses-timada porque los opositores no tenían derecho alguno a la herencia. Oyó la corte a ambas partes y, exponiendo sus fundamentos en una razonada opinión, dictó sentencia de-sestimando la oposición y declarando iónica y universal he-redera de Catalino Berrios a su viuda Primitiva Espinosa. Contra esa sentencia dictada el 11 de febrero de 1924, se interpuso por los opositores el presente recurso de apela-ción cuya vista se celebró el 29 de mayo último con la sola asistencia e informe de la parte apelante.
En el alegato de los apelantes se señala un solo error, así:
“La .corte erró al declarar que en una herencia intestada en donde no hay ascendientes ni descendientes, el cónyuge sobreviviente tiene derecho a la totalidad de la herencia del difunto.”
Y se sostiene que la única ley aplicable a este caso es la sección 11 de la ley sobre herederos forzosos de 1905, que dice: “Cuando el testador no dejare descendientes ni as-cendientes legítimos, el cónyuge sobreviviente tendrá dere-cho a la mitad de la herencia, en usufructo,” ya que el ar-tículo 920 del Código Civil revisado en que se funda la sen-tencia, quedó. derogado desde 1911.
A nuestro juicio el error no existe y la ley fué aplicada rectamente por el tribunal sentenciador.
El título tercero del libro tercero del Código Civil Be-visado de Puerto Rico trata de las Sucesiones. El Capítulo primero se refiere a los Testamentos: el segundo a la He-rencia, guardando relación sus disposiciones con la sucesión testada; el tercero a la Sucesión intestada; el cuarto trata del Orden de Suceder según la diversidad de- líneas; el quinto contiene Disposiciones comunes a las herencias por *309testamento o sin él, y el sexto se ocupa de la Colación y Partición, quedando así la materia regulada en su totalidad.
El capítulo cuarto, el que fija la diversidad de líneas, contiene cinco secciones que tratan: 1, de la línea recta des-cendente; 2, de la recta ascendente; 3, de los hijos ilegíti-mos reconocidos; 4, de la sucesión de los colaterales y de los cónyuges, y 5, de la sucesión del Pueblo de Puerto Pico. Dentro de la sección cuarta está el artículo 920, regulador de este caso, que dice:
“Art. 920. — A falta ele hermanos y sobrinos, hijos de éstos, sean o no de doble vínculo, sucederá en todos los bienes del difunto el cónyuge sobreviviente. ’ ’
Y figura también el artículo 921, que conviene desde abora transcribir. Es como sigue:
“Art. 921. — No habiendo hermanos ni hijos de hermanos, ni cón-yuge supérstite, sucederán en la herencia del difunto los demás pa-rientes colaterales.
“La sucesión de éstos se verificará sin distinción de líneas ni preferencia entre ellos por razón del doble vínculo.”
En 1905 se decretó por la Asamblea Legislativa y se aprobó por el Gobernador la “Ley para modificar y dero-gar los artículos 795, 796, 797, 801, 811, 812, 815, 821, 822, 823 y 824 del Código Civil vigente,” (Comp. see. 3873). Todos los artículos derogados son parte del capítulo se-gundo del Libro tercero que trata de la Herencia en rela-ción especialmente con la sucesión testada.
En 1911, se aprobó la Ley No. 73 invocada por los ape-lantes, (p. 247). Por la sección 2 de la misma se agrega a la sección 8 de la ley de 1905 citada, el siguiente párrafo:
“Las disposiciones de esta Sección y de las subsiguientes 9, 10, 11, 12 y 13 de esta Ley serán aplicables del propio modo a la suce-sión intestada que a la sucesión testamentaria.”
Admiten los apelantes que los artículos 920 y 921 del Có-digo Civil Revisado no ban sido expresamente derogados, *310pero sostienen qne lo fueron tácitamente a virtud de la sec-ción 4 de la Ley No. 73 de 1911 (pág. 247), que dice: “Los artículos. 198 y 199 del Código Civil y toda otra ley en con-flicto con ésta quedan derogados,” ya que, según ellos, sus disposiciones están en conflicto con la contenida en la sec-ción once de la ley de 1905, aplicable no sólo a la sucesión testada, sino a la intestada.
A nuestro juicio tal conflicto no existe. Ambas disposi-ciones legales, las de los artículos 920 y 921 y las de la sec-ción once, deben y pueden armonizarse y subsistir.
Analizando la sección cuarta del capítulo cuarto del li-bro tercero del Código Civil que trata de la sucesión de los colaterales y de los cónyuges, se verá que comienza por el artículo 914, qne expresa:
“Art. 914. — A falta de las personas comprendidas en las tres secciones que preceden, heredarán los parientes colaterales y los cónyuges por el orden que se establece en los artículos siguientes.”
Se recordará que liemos dicbo que las tres secciones pre-cedentes del capítulo cuarto tratan de la línea recta descen-dente, de la recta ascendente y de los hijos ilegítimos reco-nocidos. Los artículos siguientes al 914, a saber, el 915 al 919, ambos inclusives, regulan los derechos de los colatera-les del tercero y cuarto grado- — hermanos y sobrinos — y se-guidamente aparece el art. 920 que da preferencia al cón-yuge viudo a los herederos colaterales del quinto y sexto grado y el 921 que regula los derechos de “los demás pa-rientes colaterales” cuando no existen “hermanos, ni hijos de hermanos, ni cónyuge supérstite.”
Nada disponía la repetida sección cuarta del capítulo cuarto para el caso de que concurrieran a la herencia cola-terales dentro del tercero y cuarto grado y el cónyuge viudo, y a llenar ese vacío vino la sección once de la ley de 1905, (Comp. see. 3883). Cuando existen hermanos y sobrinos y no hay descendientes ni ascendientes, entonces es que el cónyuge sobreviviente sólo tiene derecho a la mitad de la *311herencia en usufructo, pero cuando no existen descendientes ni ascendientes, hermanos ni sobrinos, entonces la herencia toda corresponde al viudo. Los herederos colaterales del quinto y sexto grado, últimos que reconoce la ley, sólo tie-nen derecho a la herencia a falta de descendientes, ascen-dientes, hermanos, sobrinos y cónyuge supérstite.
Siendo ello así debe declararse sin lugar la apelación y confirmar la sentencia recurrida.